Exhibit 10.11

MEMORIAL RESOURCE DEVELOPMENT CORP.

2014 LONG TERM INCENTIVE PLAN

RESTRICTED STOCK GRANT AND AWARD AGREEMENT

This Agreement is made and entered into as of [            ], 20[        ] (the
“Date of Grant”) by and between Memorial Resource Development Corp., a Delaware
corporation (the “Company”), and [            ] (the “Grantee” or “you”);

WHEREAS, the Company adopted the Memorial Resource Development Corp. 2014 Long
Term Incentive Plan as it may be amended from time to time (the “Plan”) under
which the Company is authorized to grant restricted stock awards to certain
employees and service providers of the Company;

WHEREAS, the Company, in order to induce you to enter into and to continue and
dedicate service to the Company and to materially contribute to the success of
the Company, agrees to grant you this restricted stock award;

WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a part
of this restricted stock grant and award agreement (“Agreement”) as if fully set
forth herein and the terms capitalized but not defined herein shall have the
meanings set forth in the Plan; and

WHEREAS, you desire to accept the restricted stock award made pursuant to this
Agreement.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:

 

1. The Grant. Subject to the conditions set forth below, the Company hereby
grants you effective as of the Date of Grant, as a matter of separate inducement
but not in lieu of any salary or other compensation for your services for the
Company, an award (the “Award”) consisting of shares of Stock (the “Restricted
Shares”) in accordance with the terms and conditions set forth herein and in the
Plan.

 

2. Escrow of Restricted Shares. The Company shall evidence the Restricted Shares
in the manner that it deems appropriate. The Company may issue in your name a
certificate or certificates representing the Restricted Shares and retain that
certificate or those certificates until the restrictions on such Restricted
Shares expire as described in Section 5 of this Agreement or the Restricted
Shares are forfeited as described in Sections 4 and 6 of this Agreement. If the
Company certificates the Restricted Shares, you shall execute one or more stock
powers in blank for those certificates and deliver those stock powers to the
Company. The Company shall hold the Restricted Shares and the related stock
powers pursuant to the terms of this Agreement, if applicable, until such time
as (a) a certificate or certificates for the Restricted Shares are delivered to
you, (b) the Restricted Shares are otherwise transferred to you free of
restrictions, or (c) the Restricted Shares are canceled and forfeited pursuant
to this Agreement.



--------------------------------------------------------------------------------

3. Ownership of Restricted Shares. From and after the time the Restricted Shares
are issued in your name, you will be entitled to all the rights of absolute
ownership of the Restricted Shares, including the right to vote those shares and
to receive dividends thereon if, as, and when declared by the Board, subject,
however, to the terms, conditions and restrictions set forth in this Agreement;
provided, however, that each dividend payment will be made no later than the
60th day following the date such dividend payment is made to stockholders
generally.

 

4. Restrictions; Forfeiture. The Restricted Shares are restricted in that they
may not be sold, transferred or otherwise alienated or hypothecated until these
restrictions are removed or expire as described in Section 5 of this Agreement.
The Restricted Shares are also restricted in the sense that they may be
forfeited to the Company (the “Forfeiture Restrictions”). You hereby agree that
if the Restricted Shares are forfeited, as provided in Section 6, the Company
shall have the right to deliver the Restricted Shares to the Company’s transfer
agent for, at the Company’s election, cancellation or transfer to the Company.

 

5. Expiration of Restrictions and Risk of Forfeiture. The restrictions on the
Restricted Shares granted pursuant to Section 4 of this Agreement will expire
and the Restricted Shares will become transferable and nonforfeitable, provided
that, subject to Section 6(b), you remain in the employ of, or a service
provider to, the Company or its Subsidiaries until the applicable dates set
forth in the following schedule:

 

Number of Shares of Restricted Shares    Vesting Date x    One Year Anniversary
of the Date of Grant x    Two Year Anniversary of the Date of Grant x    Three
Year Anniversary of the Date of Grant

 

6. Termination of Services and Change in Control.

 

  a. Termination Generally. If your service relationship with the Company or any
of its Subsidiaries is terminated for any reason, then those Restricted Shares
for which the restrictions have not lapsed as of the date of termination shall
become null and void and those Restricted Shares shall be forfeited to the
Company. The Restricted Shares for which the restrictions have lapsed as of the
date of such termination shall not be forfeited to the Company.

 

2



--------------------------------------------------------------------------------

  b. Change in Control. Notwithstanding the vesting schedule set forth in
Section 5 above, upon the occurrence of a Change in Control, 100% of the
Restricted Shares for which the restrictions have not yet lapsed as of the date
of the Change in Control shall become immediately vested.

 

7. Leave of Absence. With respect to the Award, the Company may, in its sole
discretion, determine that if you are on leave of absence for any reason you
will be considered to still be in the employ of, or providing services for, the
Company, provided that rights to the Restricted Shares during a leave of absence
will be limited to the extent to which those rights were earned or vested when
the leave of absence began.

 

8. Delivery of Stock. Promptly following the expiration of the restrictions on
the Restricted Shares as contemplated in Section 5 or Section 6(b) of this
Agreement, the Company shall cause to be issued and delivered to you or your
designee a certificate or other evidence of the number of Restricted Shares as
to which restrictions have lapsed, free of any restrictive legend relating to
the lapsed restrictions, upon receipt by the Company of any tax withholding as
may be requested pursuant to Section 9. The value of such Restricted Shares
shall not bear any interest owing to the passage of time.

 

9. Payment of Taxes. The Company shall require you to pay to the Company (or the
Company’s Subsidiary if you are an employee of a Subsidiary of the Company), an
amount the Company deems necessary to satisfy its (or its Subsidiary’s) current
or future obligation to withhold federal, state or local income or other taxes
that you incur as a result of the Award. With respect to any required tax
withholding, you may (a) direct the Company to withhold from the shares of Stock
to be issued to you under this Agreement the number of shares necessary to
satisfy the Company’s obligation to withhold taxes; which determination will be
based on the shares’ Fair Market Value at the time such determination is made;
(b) deliver to the Company shares of Stock sufficient to satisfy the Company’s
tax withholding obligations, based on the shares’ Fair Market Value at the time
such determination is made; (c) deliver cash to the Company sufficient to
satisfy its tax withholding obligations; or (d) satisfy such tax withholding
through any combination of (a), (b) and (c). If you desire to elect to use the
stock withholding option described in subparagraph (a), you must make the
election at the time and in the manner the Company prescribes. The Company, in
its discretion, may deny your request to satisfy its tax withholding obligations
using a method described under subparagraph (a) or (b).

 

10.

Compliance with Securities Law. Notwithstanding any provision of this Agreement
to the contrary, the issuance of Stock (including Restricted Shares) will be
subject to compliance with all applicable requirements of federal, state, or
foreign law with respect to such securities and with the requirements of any
stock exchange or market system upon which the Stock may then be listed. No
Stock will be issued hereunder if such issuance would constitute a violation of
any applicable federal, state, or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. In addition, Stock will not be issued

 

3



--------------------------------------------------------------------------------

  hereunder unless (a) a registration statement under the Securities Act of
1933, as amended (the “Act”), is at the time of issuance in effect with respect
to the shares issued or (b) in the opinion of legal counsel to the Company, the
shares issued may be issued in accordance with the terms of an applicable
exemption from the registration requirements of the Act. The inability of the
Company to obtain from any regulatory body having jurisdiction the authority, if
any, deemed by the Company’s legal counsel to be necessary to the lawful
issuance and sale of any shares subject to the Award will relieve the Company of
any liability in respect of the failure to issue such shares as to which such
requisite authority has not been obtained. As a condition to any issuance
hereunder, the Company may require you to satisfy any qualifications that may be
necessary or appropriate to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect to such
compliance as may be requested by the Company. From time to time, the Board and
appropriate officers of the Company are authorized to take the actions necessary
and appropriate to file required documents with governmental authorities, stock
exchanges, and other appropriate Persons to make shares of Stock available for
issuance.

 

11. Legends. The Company may at any time place legends referencing any
restrictions imposed on the shares pursuant to Sections 4 or 10 of this
Agreement on all certificates representing shares issued with respect to this
Award.

 

12. Right of the Company and Subsidiaries to Terminate Services. Nothing in this
Agreement confers upon you the right to continue in the employ of or performing
services for the Company or any Subsidiary, or interfere in any way with the
rights of the Company or any Subsidiary to terminate your employment or service
relationship at any time.

 

13. Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.

 

14. Remedies. The parties to this Agreement shall be entitled to recover from
each other reasonable attorneys’ fees incurred in connection with the successful
enforcement of the terms and provisions of this Agreement whether by an action
to enforce specific performance or for damages for its breach or otherwise.

 

15. No Liability for Good Faith Determinations. The Company and the members of
the Board shall not be liable for any act, omission or determination taken or
made in good faith with respect to this Agreement or the Restricted Shares
granted hereunder.

 

16. Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of shares of Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such Persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefor in such form as
it shall determine.

 

4



--------------------------------------------------------------------------------

17. No Guarantee of Interests. The Board and the Company do not guarantee the
Stock of the Company from loss or depreciation.

 

18. Notice. All notices required or permitted under this Agreement must be in
writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the person to whom it
is properly addressed or if earlier the date it is sent via certified United
States mail.

 

19. Waiver of Notice. Any person entitled to notice hereunder may waive such
notice in writing.

 

20. Information Confidential. As partial consideration for the granting of the
Award hereunder, you hereby agree to keep confidential all information and
knowledge, except that which has been disclosed in any public filings required
by law, that you have relating to the terms and conditions of this Agreement;
provided, however, that such information may be disclosed as required by law and
may be given in confidence to your spouse and tax and financial advisors. In the
event any breach of this promise comes to the attention of the Company, it shall
take into consideration that breach in determining whether to recommend the
grant of any future similar award to you, as a factor weighing against the
advisability of granting any such future award to you.

 

21. Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.

 

22. Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

 

23. Company Action. Any action required of the Company shall be by resolution of
the Board or by a person or entity authorized to act by resolution of the Board.

 

24. Headings. The titles and headings of Sections are included for convenience
of reference only and are not to be considered in construction of the provisions
hereof.

 

25. Governing Law. All questions arising with respect to the provisions of this
Agreement shall be determined by application of the laws of Delaware without
giving any effect to any conflict of law provisions thereof, except to the
extent Delaware state law is preempted by federal law. The obligation of the
Company to sell and deliver Stock hereunder is subject to applicable laws and to
the approval of any governmental authority required in connection with the
authorization, issuance, sale, or delivery of such Stock.

 

5



--------------------------------------------------------------------------------

26. Amendment. This Agreement may be amended the Board or by the Committee at
any time; provided that any amendment that would adversely affect your rights
hereunder shall not be effective without your consent.

 

27. The Plan. This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officer thereunto duly authorized, and the Grantee has set his hand as to the
date and year first above written.

 

MEMORIAL RESOURCE DEVELOPMENT CORP. By:  

 

Name:   Title:   [GRANTEE NAME]

 

GRANTEE

Signature Page to Restricted Stock Grant and Award Agreement